[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          JAN 20, 2009
                                       No. 08-12019                     THOMAS K. KAHN
                                                                            CLERK


                        D. C. Docket No. 03-00099-CV-WTM-1

NORTHERN INSURANCE COMPANY
OF NEW YORK, subrogated to the rights of
James K. Ludwig, Jr. and Carol C. Ludwig,

                                                                         Plaintiff-Appellant,

                                            versus

CHATHAM COUNTY, GEORGIA,

                                                                       Defendant-Appellee.



                      Appeal from the United States District Court
                         for the Southern District of Georgia


                                    (January 20, 2009)

Before BIRCH and PRYOR, Circuit Judges, and STROM,* District Judge.

STROM, District Judge:

       *
       Honorable Lyle E. Strom, Senior United States District Judge for the District of
Nebraska, sitting by designation.
       This appeal arises out of an allision1 between Love of My Life, a yacht

owned by James and Carol Ludwig, and the Causton Bluff Bridge, a drawbridge

owned and operated by Chatham County, Georgia. The district court held a bench

trial on March 5, 2008, to determine liability and damages in this case, entering its

findings of fact and conclusions of law on March 26, 2008. Appellant Northern

Insurance Company of New York (“Northern”) argues that the district court erred

in finding that only a portion of the damage to the vessel was caused by the

allision, that Love of My Life was a pleasure craft, and that Northern was entitled

to simple interest at a rate of 4.75% per annum.

       This Court reviews the factual findings of a district court sitting in admiralty

for clear error, and reviews de novo its conclusions of law. Dresdner Bank AG v.

M/V Olympia Voyager, 463 F.3d 1233, 1236 (11th Cir. 2006). A “district court’s

decision whether to award pre-judgment interest is reviewed for abuse of

discretion. The rate of prejudgment interest that should be awarded is the prime

rate during the relevant period.” Sunderland Marine Mut. Ins. Co. v. Weeks

Marine Const. Co., 338 F.3d 1276, 1280 (11th Cir. 2003) (internal citation

omitted).


       1
         An allision occurs when a moving vessel strikes a stationary object such as a dock.
Fischer v. S/Y NERAIDA, 508 F.3d 586, 589 n.1 (11th Cir. 2007).


                                                2
      Upon review of the record, the briefs and oral arguments of counsel, and the

applicable law, we conclude that the district court’s finding that part of the

damage to Love of My Life was not caused by the allision was not clearly

erroneous, nor did the court clearly err in finding that she was a pleasure craft.

Similarly, the district court did not abuse its discretion in awarding Northern

simple interest at 4.75%.

      There being no reversible error, we affirm the judgment of the district court.

AFFIRMED.




                                          3